Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/06/2022 is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the IDS is being considered by the examiner.
Examiner’s Amendment
This communication is in response to the RCE filed by Applicant on 07/06/2022.
An Examiner’s Amendment to the record appears below. Authorization for the Examiner’s Amendment was given by Applicant’s Representative, Giuseppe Molaro (Attorney Reg. No. 52,039), in a phone conversation on 07/26/2022; see the attached Examiner Initiated Interview Summary form for more information.
Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1-34.	(Canceled) 
35.	(Currently Amended)	An in-wall load control device having integrated voice control, comprising:
a housing having a front surface, wherein the in-wall load control device is configured to have a wall plate coupled thereto, wherein the front surface is configured to be accessible through an opening formed in the wall plate;
a strap to fasten the housing to an electrical box located in a wall or ceiling;
an activity button;
a first microphone;
a second microphone; and
a speaker, 
wherein the first and second microphones are respectively arranged 
wherein the first microphone is encased in a first gasket, the second microphone is encased in a second gasket, a third gasket is positioned in front of the speaker, and a fourth gasket is positioned behind the speaker to vibrationally isolate the speaker from the first and second microphones.
36.	(Canceled) 
37.	(Previously Presented)	The in-wall load control device of claim 35, wherein the first microphone is positioned in a top, right corner of the front surface of the housing of the load control device, the second microphone is positioned in a bottom, left corner of the front surface of the housing of the load control device. 
38.	(Previously Presented)	The in-wall load control device of claim 35, wherein the first microphone is positioned in a top, left corner of the front surface of the housing of the load control device, the second microphone is positioned in a bottom, right corner of the front surface of the housing of the load control device. 
39.	(Previously Presented)	The in-wall load control device of claim 35, wherein the first and second microphones are positioned a distance of 2 ½ inches apart from each other.
40.-43.	(Canceled)
44.	(Previously Presented)	The in-wall load control device of claim 35, wherein the third gasket includes an aperture formed therein for enabling sound to pass through.  
45.	(Canceled)  
46.	(Previously Presented)	The in-wall load control device of claim 35, wherein the gaskets encasing the first and second microphones, respectively, each include an aperture formed therein for enabling sound to pass through.  
47.	(Previously Presented)	The in-wall load control device of claim 35, further comprising an actuator, wherein movement of the actuator transitions the first and second microphones between a muted state and an unmuted state.
48.	(Previously Presented)	The in-wall load control device of claim 47, wherein the load control device is in communication with an APP running on a user device, the APP being arranged and configured to transition the first and second microphones to the muted state, the load control device being arranged and configured so that the first and second microphones can only be transitioned to the unmuted state via the actuator.
49.	(Previously Presented)	The in-wall load control device of claim 35, further comprising:
a processor; and
a memory coupled to the processor, the processor configured to receive voice commands via the microphone from a user and to communicate with a remote device.
50.	 (Previously Presented)	The in-wall load control device of claim 49, wherein the processor is configured to transmit the voice commands to a remote service platform, the load control device is configured to adjust an operation of a local device based on receiving a voice command from the remote service platform.
51.	(Currently Amended)	An in-wall load control device having integrated voice control, comprising:
a housing having a front surface, wherein the in-wall load control device is configured to have a wall plate coupled thereto, wherein the front surface is configured to be accessible through an opening formed in the wall plate;
a strap to fasten the housing to an electrical box located in a wall or ceiling;
an activity button; 
a first microphone encased in 
a second microphone encased in 
a speaker for outputting sounds to a user, wherein a third gasket is positioned in front of the speaker and a fourth gasket is positioned behind the speaker 
wherein the first and second microphones are respectively arranged 
52.	(Canceled)
53.	(Previously Presented)	The in-wall load control device of claim 51, further comprising an actuator wherein movement of the actuator transitions the microphone between a muted state and an unmuted state.
54.	(Previously Presented)	The in-wall load control device of claim 53, wherein the load control device is in communication with an APP running on a user device, the APP being arranged and configured to transition the microphones to the muted state, the load control device being arranged and configured so that the microphone can only be transitioned to the unmuted state via the actuator.
Reasons for Allowance
	The following is examiner’s statement of reasons for allowance: 
The prior art of record Pera (Pub. No. US 2015/0256355 A1) teaches “networked (smart) living and work spaces, including a variety of different wireless nodes that may be distributed, including wall-mounted and/or retrofitted over existing electrical outlets and light switches, for providing data streams to a digital hub or master controller. For example, described herein are wall-mounted, interactive sensing and audio-visual node device for a networked living/working space.” Pera Abstract. 
The prior art of record Banta (Pub. No. US 2017/0188437 A1) Fig. 3 and ¶ [0040]  teaches a “voice-controlled light switch 108. Here, the light switch 108 is in the form of a rocker switch, and includes two microphones on the switch 122 (or “rocker”) and microphones on the top and bottom of the faceplate. That is, the switch 122 includes the first microphones 112(1) on the top portion of the rocker switch 122, as well as an eighth microphone 112(8) on the bottom portion of the switch 122. In addition, the top portion of the faceplate 202 of the voice-controlled light switch 108 again includes the three microphones 112(4), 112(2), and 112(5), while the bottom portion of the faceplate 202 includes the three microphones 112(6), 112(3), and 112(7).”
The prior art fails to teach or suggest the invention recited in the independent claims when considering the totality of the language of those claims.  
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.P.T./Examiner, Art Unit 2456            
07/27/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456